DETAILED ACTION
Examiner acknowledges receipt of the reply filed 3/18/2022, in response to the restriction requirement mailed 1/24/2022.  
Claims 1-12, 14-19, 22, and 25-28 are pending.  Claims 7-10, 18, 19, and 26-28 are withdrawn from further consideration for the reasons set forth below.  
Claims 1-6, 11-12, 14-17, 22, and 25 are being examined on the merits in this office action.  
Examiner acknowledges receipt of the Sequence Listing filed 3/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Please include the correct status identifiers to each of the claims in a reply to this office action: currently amended, previously presented, withdrawn, etc.

Election/Restrictions
Applicant’s election of Group 1 (claims 1-12, 14-17, 22, and 25) without traverse the reply filed on 3/18/2022 is acknowledged.
Claims 18, 19, and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.
Applicant’s election of the following species without traverse in the reply filed on 3/18/2022 is acknowledged:  SEQ ID NOs: 67 and 68 as species of biologically active polypeptide Ruplizumab; SEQ ID NO:3 as species of SEQ ID NO:1; and fully defined species of fusion protein as SEQ ID NO:69 (heavy chain and 17 repeating units) and SEQ ID NO:70 (light chain and 17 repeating units).
Claims 1-6, 11-12, 14-17, 22, and 25 read on the elected species. 
Claims 7-10 are withdrawn from further consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
This application is objected to because the sequences on p. 15 are not associated with a sequence identifier (a SEQ ID NO).   Examiner notes that additional sequences in the specification may also need a SEQ ID NO: as this is not a comprehensive list of the entire specification. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422. Applicant must amend the specification in response to this office action and must confirm that all sequences in the specification are included in the sequence listing.  
Examiner requests that Applicant thoroughly review the specification to confirm that all sequences, as required, comply with MPEP § 2421-2422.  

Trademark in the Specification
The use of the trademark TWEEN-20® has been noted in this application at paragraph [0172] of the PGPUB. They should be capitalized wherever they appear and be accompanied by the generic terminology.
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

USPTO Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Objections
Claims 1-4, 11, 12, and 14 are objected to because of the following informalities:  
Claim 1 should be amended to recite “a biological half-life extending polypeptide moiety comprising 2-80 units, each unit being independently selected from the sequence of , P or T; and X11 is A, P or T”.
Claim 2 should be amended to recite “wherein said half-life extending polypeptide , each unit being independently selected from the sequence of 
Claims 3 and 11 should be amended to recite “independently selected from the sequence of 
Claim 4 should be amended to recite “wherein at least one of said half-life extending polypeptide moieties 
Claim 12 should be amended to recite “comprising i) a hydrodynamic radius of at least 3.8 nm, and ii) an apparent size in solution of at least 60 kDa as determined by size exclusion chromatography”.
Claim 14 should be amended to recite “wherein the amino acid sequence of .
Appropriate correction is required.

Please also amend claim 6 for consistency with USPTO sequence interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 12 are deemed to be indefinite. The claim recites a hydrodynamic radius of at least 3.8 nm.  The claim does not recite an upper claim limitation thus the claims encompass an infinite hydrodynamic radius.  Thus, the skilled artisan is not apprised of fusion proteins that fall within and those that fall outside of the claim scope. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3 and 5 depend from claim 1.  Claim 1 is drawn to a fusion protein comprising i) a biologically active polypeptide; and ii) a biological half-life extending polypeptide moiety comprising 2-80 units, each unit being independently selected from the group consisting of all amino acid sequences according to SEQ ID NO: 1 wherein the fusion protein as a whole is not bile-salt stimulated lipase.  
Claim 3 is drawn to a  fusion protein according to claim 1, comprising multiple half-life extending polypeptide moieties, each polypeptide moiety comprising 2-80 units, each unit being independently selected from the group consisting of all amino acid sequences according to SEQ ID NO:1.
Claim 5 is drawn to a fusion protein according to claim 1, wherein said half-life extending polypeptide moiety, or at least one of said multiple half-life extending polypeptide moieties, constitutes an insertion into, or replacement of a part of, the amino acid sequence of the biologically active polypeptide.
Claim 17 is drawn to a fusion protein according to claim 1, comprising a plurality of biologically active polypeptides.
Claims 3, 5, and 17 are deemed to be broader in scope than claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 11, 14-16, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Tang et al. (U.S. 5,821,226).
Tang et al. teach drug delivery conjugates [reads on fusion protein] comprising a BAL C-tail peptide including all or a portion of the carboxy terminal region of human bile salt-activated lipase (BAL) conjugated to a biologically active substance (abstract).  The amino acid sequence of the native human carboxy terminal region of BAL (C-tail) contains sixteen (16) repeating proline-rich units of eleven amino acid residues each, most having the consensus sequence of PVPPTGDSGAP (SEQ ID No: 2) (col, 3, ll. 62-65; col. 4, ll.14-59).  The peptide PVPPTGDSGAP has 100% identity with instant SEQ ID NO:5.  The C-terminus of SEQ ID NO:2 of Tang et al. encompasses biological half-life extending polypeptide moieties of instant SEQ ID NOs:2-9.  For instance, instant SEQ ID NO:2 is found at amino acid positions 550-558. Instant SEQ ID NO:3 is found at amino acid positions 559-569.  Instant SEQ ID NO:4 is found at amino acid positions 570-580.  Instant SEQ ID NO:5 is found at least at amino acid positions 581-591, 592-602, 603-613, 614-624, 625-635, 636-646, 647-657, and 702-712.  Instant SEQ ID NO:6 is found at amino acid positions 658-668.  Instant SEQ ID NO:7 is found at amino acid positions 691-701.  Instant SEQ ID NO:8 is found at amino acid positions 713-723.  Instant SEQ ID NO:9 is found at amino acid positions 724-734.  Bioactive agent can be attached to the C-tail using standard techniques. The resulting conjugate of the C-tail and the bioactive agent is referred to herein as a C-tail composition or a C-tail-drug conjugate. The C-tail fragments may be attached to any biologically active agent.  Nonlimiting examples are antigens, enzymes, hormones, receptors, peptides, and proteins.  Examples of useful proteins include hormones such as insulin, growth hormones including somatostatins, transforming growth factors, and other growth factors, antigens for oral vaccines, enzymes such as lactase, and digestive aids such as pancreatin (col. 9, ll. 29-51).  The bioactive agent can be covalently bonded to the C-tail (biological half-life extending polypeptide moiety).   Examiner notes that the bioactive agent can be a therapeutic biologically active protein that is not a lipase, thus the overall function of the fusion protein would not be a bile-salt stimulated lipase.  Accordingly, the limitations of instant claims 1, 6, 11, 14, and 15 are satisfied.  
Regarding claim 2, biological half-life extending polypeptide moieties of instant SEQ ID NOs:2-5 are contiguous in SEQ ID NO:2 of Tang et al., e.g., amino acid positions 550-669.  This correlates with amino acid positions 530-648 of SEQ ID NO:1 of Tang et al.  Amino acid positions 671-681 of SEQ ID NO:1 are instant SEQ ID NO:7; positions 682-692 are instant SEQ ID NO:5; potions 693-703 are instant SEQ ID NO:9; and positions 704-714 are instant SEQ ID NO:9.  Regarding claim 4, the biological half-life extending polypeptide moiety can be conjugated to the N- or C- terminus of the biologically active protein (cols. 7-11).  Regarding claim 16, the C-tail protein may be O-glycosylated to different extents with respect to the number of threonine and serine residues (col. 4, ll. 61-63;     col. 7, ll. 7-8).  Regarding claim 22, Tang et al. teach pharmaceutical compositions comprising the fusion protein and a pharmaceutical carrier (e.g., polymers) (col. 11, l. 19 - col. 12, l. 61).  The reference teaches that drug delivery takes a variety of forms, depending on the agent to be delivered and the administration route. A preferred mode of administration is non-invasive (col. 1, ll. 14-16).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6, 11, 12, 14-16, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Tang et al. (U.S. 5,821,226).  In the alternative, claims 1, 2, 4, 6, 11, 12, 14-16, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. (U.S. 5,821,226).  
Tang et al. teach drug delivery conjugates [reads on fusion protein] comprising a BAL C-tail peptide including all or a portion of the carboxy terminal region of human bile salt-activated lipase (BAL) conjugated to a biologically active substance (abstract).  The amino acid sequence of the native human carboxy terminal region of BAL (C-tail) contains sixteen (16) repeating proline-rich units of eleven amino acid residues each, most having the consensus sequence of PVPPTGDSGAP (SEQ ID No: 2) (col, 3, ll. 62-65; col. 4, ll.14-59).  The peptide PVPPTGDSGAP has 100% identity with instant SEQ ID NO:5.  The C-terminus of SEQ ID NO:2 of Tang et al. encompasses biological half-life extending polypeptide moieties of instant SEQ ID NOs:2-9.  Bioactive agent can be attached to the C-tail using standard techniques. The resulting conjugate of the C-tail and the bioactive agent is referred to herein as a C-tail composition or a C-tail-drug conjugate. The C-tail fragments may be attached to any biologically active agent.  Nonlimiting examples are antigens, enzymes, hormones, receptors, peptides, and proteins.  Examples of useful proteins include hormones such as insulin, growth hormones including somatostatins, transforming growth factors, and other growth factors, antigens for oral vaccines, enzymes such as lactase, and digestive aids such as pancreatin (col. 9, ll. 29-51).  Tang et al. teach pharmaceutical compositions comprising the fusion protein and a pharmaceutical carrier (e.g., polymers) (col. 11, l. 19 - col. 12, l. 61).  
With regard to claim 12,Tang et al. do not explicitly teach that the fusion proteins have at least one of a hydrodynamic radius of at least 3.8 nm, and an apparent size in solution of at least 60 kDa as determined by size exclusion chromatography.
MPEP § § 2112- 2112.02 states that when a reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  
In the instant case, Tang et al. teach fusion protein comprising a biologically active polypeptide conjugated to a biological half-life extending polypeptide moiety comprising 2-80 units of SEQ ID NO:1.  Tang et al. expressly teaches that the C-tail comprises contains sixteen (16) repeating proline-rich units of eleven amino acid residues each, most having the consensus sequence of PVPPTGDSGAP (SEQ ID No: 2) (col, 3, ll. 62-65; col. 4, ll.14-59).   Examiner notes that amino acid positions 550-734 comprises 17 units of peptides of SEQ ID NO:1.    
There is sufficient basis to shift the burden to Applicant to provide evidence to distinguish the of fusion protein of Tang et al from instant claim 12.  M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties).  Accordingly, a fusion protein of Tang et al. comprising a biologically active protein (e.g., insulin) conjugated to a C-tail of SEQ ID NO:1 or 2 is deemed to have the recited functional properties of instant claim 12, have at least one of a hydrodynamic radius of at least 3.8 nm, and an apparent size in solution of at least 60 kDa as determined by size exclusion chromatography. 
In the alternative, even if the claimed product of claim 12 is not identical to the referenced product with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced product is likely to inherently possess the same characteristics of the claimed method particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed product of claim 12 would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the art rejection above, please note that Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ product differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6, 11, 14-16, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. 5,821,226), as applied to claims 1, 2, 4, 6, 11, 12, 14-16, and 22 above, and further in view of Akers et al. (Pharmaceutical Formulation Development of Peptides and Proteins, Chptr 8, 2nd Ed, pp. 149-189 (2013)).
The teachings of Tang et al. are set forth above.
Tang et al. further teaches that drug delivery takes a variety of forms, depending on the bioactive agent to be delivered and the administration route. A preferred mode of administration is non-invasive (col. 1, ll. 14-16).  However, Tang et al. do not expressly teach that a pharmaceutical composition comprising the fusion protein is formulated for subcutaneous or intravenous administration.
Akers et al. teaches methods for formulating and developing stable, manufacturable, and sterile solution dosage forms of peptides and proteins (p. 150).  The reference discusses the basics of chemical stabilization, physical stabiliza-tion, and microbiological quality of biopharmaceuticals in solutions and approaches used to solve the problems of protein/peptide solution formulation.  Id.  Table 8.1 indicates a strategy for protein/peptide parenteral dosage formulation.  The reference teaches the importance of various buffers and pH, surfactants, chelating agents, tonicity agents, etc. (pp. 151-161, 167-172, and 179-181).  Akers et al. teach methodologies for preparing protein formulations for subcutaneous or intravenous administration. See reference generally.
It would have been obvious to one of ordinary skill in the art to have prepared a pharmaceutical composition containing a fusion protein comprising a biologically active polypeptide conjugated to a biological half-life extending polypeptide moiety comprising 2-80 units of SEQ ID NO:1, as taught by Tang el., formulated for subcutaneous or intravenous administration as taught by Akers et al.  Akers et al. provided guidance for preparing parenteral solutions/formulations comprising proteins as well as methods for sterile packaging. The skilled artisan would have had a reasonable expectation of success in preparing such a subcutaneous/intravenous formulation because Akers et al. discussed various strategies and specific compositions that would be suitable for parenteral protein formulations.
Accordingly, claim 25 is rendered obvious.
Claim 1, 2, 4, 6, 11, 14-16, 22 and 25 are obvious in view the teachings of Tang et al. and Akers et al.

Closest Prior Art
SEQ ID NOs: 10 and 11 appear to be free of the prior art.  The closest prior art is Tang et al. (U.S. 5,821,226), the teachings of which are set forth above.

Conclusion
No claims are allowed.  

Claims 1-12, 14-19, 22, and 25-28 are pending.  Claims 7-10, 18, 19, and 26-28 are withdrawn.  
Claims 1-6, 11-12, 14-17, 22, and 25 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654